Hawes, Justice.
On April 19, 1971, the appellant was sentenced to serve one year in prison upon a charge of operating a motor vehicle under the influence of intoxicants. He filed the present application for a writ of habeas corpus on June 30, 1971, and the order refusing to sanction the same was filed on the same day. The appeal was filed in this court on July 23, 1971, and was assigned for argument on September 14, 1971. It being suggested to this court that the appellant had been released from confine*192ment on parole, we cited the appellant to show cause why the case should not be dismissed as being moot, since it is fundamental that habeas corpus is available to test the legality of present confinement only (Cobb v. Dutton, 222 Ga. 11 (2) (148 SE2d 399); Dutton v. Knight, 223 Ga. 140 (2) (153 SE2d 714)), and if the applicant is no longer incarcerated there is nothing for the courts to adjudicate. No cause having been shown and the time allowed having expired, the appeal must be dismissed.
Submitted September 14, 1971
Decided October 8, 1971.
Guy B. Scott, Jr., for appellant.
Cíete D. Johnson, District Attorney, Joe Skelton, Arthur K. Bolton, Attorney General, for appellee.

Appeal dismissed.


All the Justices concur.